Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 06/20/2022. Claims 1-8 are pending for examination.
Response to Arguments
Applicant’s arguments, see Page 5 Para. 4, filed 06/20/2022, with respect to claim 1 under 35 USC 103 over Hayashi in view of Nakajima have been fully considered and are persuasive.  The 35 USC 103 rejection of claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is: Hayashi (US 2017/02225515 A1) and Nakajima (JP 2005-075213 A).
Regarding claim 1, Hayashi teaches a tire with a tread portion that comprises sipes (Fig. 1, Ref. Num. 52, 54) where the sipes in one of the intermediate land portions open on both ends to the main groove (Fig. 1, Ref. Num. 52) and the sipes in another intermediate land portion has one end terminating in the land portion (Fig. 1, Ref. Num. 54). However, Hayashi does not teach that the sipe terminating within the land area has only one chamfered section present on each side of the sipe that is facing a non-chamfered portion. Nakajima teaches sipes that has only one chamfered portion on each side of the sipe (Fig. 2, Ref. Num. 26, 27, 28); however, Nakajima states that the chamfers are formed on the obtuse corner between the sipe and the main groove to suppress heel-and-toe wear (Para. [0007]) and there is no motivation to add a chamfer on both sides of the sipe that terminates within the land area. It is the examiner’s opinion that without the improper use of hindsight or destroying the references for their intended use, it would not have been obvious to combine prior art references in the manner required by the instant claims such that the sipe comprises an edge on a leading side and an edge on a trailing side wherein the edge on the leading side and the edge on the trailing side each comprise a chamfered portion shorter than a sipe length of the sipe and  only one of the chamfered portions being present on each of the leading side, and that sipe in one of the intermediate land portions terminates within the land portion, as required by claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749